AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_
                                                                                                                        FILED IN THE
                                                      Eastern District of Washington                                U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON

                           SCOTT M.,
                                                                                                               Mar 01, 2019
                                                                     )
                                                                                                                   SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-5005-EFS
     NANCY A. BERRYHILL, COMMISSIONER OF                             )
               SOCIAL SECURITY,                                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 15) is GRANTED. This case is remanded to the Commissioner of
u
              Social Security for further proceedings pursuant to 42 U.S.C. § 405(g). Defendant's Motion for Summary Judgment
              (ECF No. 19) is DENIED. Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Edward F. Shea                                            on Motions for Summary Judgment
      (ECF Nos. 15 and 19).


Date: March 1, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
